Citation Nr: 0214202	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES


1.  Whether the Board has jurisdiction over a claim of clear 
and unmistakable error (CUE) in a December 1980 rating 
decision denying a claim of service connection for an 
acquired psychiatric disability.

2.  Entitlement to an effective date prior to March 20, 1995 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from July 1968 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a July 2000 rating decision of a Department of Veterans 
Affairs (VA) regional office (RO).  The RO determined that 
its December 1980 decision denying service connection for a 
psychiatric disorder, including PTSD, did not contain clear 
and unmistakable error (CUE).  The RO also denied an 
effective date prior to March 20, 1995, for a grant of 
service connection for PTSD.  In view of the procedural 
history of the case, the concludes that the issue of CUE in 
the RO's December 1980 decision must be reframed as it 
appears in issue # 1 on the title page of this decision.


FINDINGS OF FACT

1.  A decision of the Board in December 1981 denying service 
connection for an acquired psychiatric disability, including 
PTSD, affirmed the RO's December 1980 rating decision denying 
service connection for an acquired psychiatric disability 
and, as such, the final appellate decision subsumed the RO 
decision.

2.  Service connection for PTSD was granted effective March 
20, 1995, the date of receipt of a reopened claim for an 
acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to review the 
appellant's claim of CUE in an RO rating decision of December 
1980 denying service connection for an acquired psychiatric 
disability.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1104 (2001).

2.  An effective date prior to March 20, 1995 for a grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A December 1980 rating decision of the RO denied service 
connection for an acquired psychiatric disability.  The 
veteran timely appealed that adverse determination.  

The Board entered a decision in December 1981 denying service 
connection for an acquired psychiatric disability.  In its 
discussion and evaluation of the evidence, the Board noted 
that the veteran's mental problem had never been identified 
or diagnosed as PTSD.

Received on March 20, 1995 was a formal claim for service 
connection for PTSD.  Items of evidence referenced below were 
also added to the record on March 20, 1995 in support of the 
veteran's claim.

VA medical records reflect that the veteran was admitted to a 
VA chemical dependency unit on February 25, 1993.  In March 
1993, the diagnosis was that the veteran had PTSD.  

A report, dated in May 1994, was received from the social 
worker who had treated the veteran him while he was receiving 
care in the VA chemical dependency unit.  She indicated that 
she had later worked with the veteran from March to May 1993, 
after his release from the VA facility.  The diagnosis was 
PTSD.  

A report from the U.S. Army Joint Services Environmental 
Support Group tends to corroborate the veteran's account of 
stressors allegedly experienced in Vietnam.  Another report, 
added to the record subsequent to March 25, 1995, also tends 
to corroborate the claimed stressors.  Also associated with 
the record subsequent to March 20, 1995 were reports of VA 
examinations of October 1998 and April 1999 verifying a 
diagnosis of PTSD.

The Board entered a decision in early May 2000 granting 
service connection for PTSD.  Thereafter, the RO's rating 
action of mid-May 2000 implemented the Board's decision, 
assigning an effective date of March 20, 1995 for a grant of 
service connection for PTSD.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations were promulgated at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  

However, the recent enactment of the VCAA does not affect the 
issues decided in this case.  This is so because the first 
issue on appeal pertains to a jurisdictional matter and does 
not require evidentiary development, while the second issue 
on appeal involves consideration of law and evidence that 
were in existence at a time in the past and, likewise, does 
not require evidentiary development.  In the latter case, 
further development of the evidence would have no impact on 
the RO's decision granting an effective date of March 20, 
1995 for service connection for PTSD, as that decision was 
necessarily based on evidence then of record.  Therefore, 
there is no reason to consider the VCAA in deciding this 
case. 

A.  Jurisdictional Claim

When a determination of the agency of original jurisdiction 
is affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1104 (2001).  

In essence, it is argued that the RO committed CUE in its 
December 1980 decision denying service connection for an 
acquired psychiatric disability because the RO failed to 
consider evidence demonstrating that the veteran then had 
PTSD.  The allegations of CUE advanced by the appellant with 
respect to the denial of service connection for an acquired 
psychiatric disability amount to a collateral attack on the 
December 1980 RO decision which has been subsumed by the 
Board's December 1981 decision.  A federal court has held 
that in a case, as the one now before the Board, it would be 
inconsistent with the statutes governing the finality of 
Board decisions to permit a CUE challenge before the RO to an 
earlier RO decision where the Board had affirmed the earlier 
RO decision.  Smith v. Brown, 35 F.3d 1516 (Fed Cir 1994).

The Board notes that two avenues are available by which the 
appellant may proceed before the Board and urge that there 
was error in an otherwise final decision of the Board.  
First, the appellant may file a motion to the Board seeking 
reconsideration of an appellate decision by alleging obvious 
error of fact or law.  38 U.S.C.A. § 7103 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1000 (2001).  Second, the appellant may 
file a motion to the Board alleging clear and unmistakable 
error in an appellate decision.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1403 (2001).  To date no 
such motions have been filed.

Finally, the veteran argues that the Board exercise its 
authority to correct an obvious error per 38 U.S.C.A. 
§ 7103(c) ("Board on its own motion may correct an obvious 
error in the record").  However, in Chisem v. Brown, 4 Vet. 
App. 169, 176 (1993), the Court observed that, although the 
Board has discretion sua sponte to reconsider an issue 
pursuant to section 7103(c), it "does not have discretion to 
determine whether it will consider" a claim of obvious error 
actually raised to it by an appellant pursuant to section 
7103(c).  There has been no motion filed requesting 
reconsideration in a prior Board decision.  See 38 C.F.R. 
§ 20.1001 (Filing and Disposition of Motion for 
Reconsideration.)  Importantly, the Chairman of the Board and 
not the Board member has discretion as to whether such motion 
will be granted or denied.  Id.

B.  Effective Date Claim

Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  

Further, in the case of reopened claims, criteria governing 
effective dates for compensation provide that the effective 
date of an award of disability compensation shall be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r) (2001).

A reopened claim includes any application for a benefit 
received after final disallowance of an earlier claim.  38 
C.F.R. § 3.160(d).

The Board's decision of December 1981 denying service 
connection for an acquired psychiatric disability, including 
PTSD, is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  
The claim for service connection for PTSD, received on March 
20, 1995, constituted a reopened claim, following the Board's 
final disallowance in December 1981.  

It is argued that service connection for PTSD should be 
granted effective from January 1993, at which time the 
appellant was admitted to a VA medical facility for treatment 
of chemical dependency.  In fact, the record shows that the 
veteran was admitted to that facility on February 25, 1993 
and that PTSD was diagnosed while he was receiving treatment 
at that facility, although there is no indication from the 
record that the clinicians who entered that diagnosis based 
it upon verified stressors.  In any event, the Board does not 
dispute that PTSD may well have been present on February 25, 
1993; as such, entitlement to service connection for PTSD 
arose on that date.  Nevertheless, governing criteria are 
quite specific in providing that the effective date of a 
grant of service connection, in the case of a reopened claim, 
as is the case here, is the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later 
(emphasis added).  In this case, the date of receipt of the 
reopened claim-March 20, 1995-occurred in point of time 
later than the date entitlement arose-February 25, 1993.  

It is also pertinent to note that the Court has held that the 
mere presence of medical evidence does not establish an 
intent on the part of the veteran to seek service connection.  
See Crawford v. Brown, 5 Vet. App. 33, 35 (1993); Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995) (appellant must assert 
a claim expressly or impliedly).  Moreover, any medical 
evidence of record concerning treatment of the condition 
would not constitute an informal claim pursuant to 38 C.F.R. 
§ 3.157(b)(2) (2001), because no "formal claim for pension or 
compensation had been allowed or . . . disallowed for the 
reason that the service-connected disability is not 
compensable in degree".  38 C.F.R. § 3.157(b).  Therefore, 
any medical evidence of record detailing symptoms which in 
retrospect might indicate manifestations of the disability at 
issue could not be accepted as an informal claim under 38 
C.F.R. § 3.157. 

Accordingly, no basis is provided for a grant of an effective 
date for service connection for PTSD earlier than March 20, 
1995.  In reaching that determination, the Board has been 
mindful of the doctrine of the benefit of doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 


ORDER

The Board does not have jurisdiction over a claim of CUE in a 
December 1980 rating decision denying service connection for 
an acquired psychiatric disability, and the appeal must be 
dismissed.

An effective date prior to March 20, 1995 for a grant of 
service connection for PTSD is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

